Citation Nr: 1608764	
Decision Date: 03/04/16    Archive Date: 03/09/16

DOCKET NO.  14-24 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' Services


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1967 to December 1969. 

This matter is before the Board of Veterans' Appeals (Board or BVA) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office in Oakland, California. 

While some documents in VBMS note that the Veteran is represented by the California Department of Veterans Affairs, the most recent VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative is executed in favor of the Nevada state service organization listed on the front of this decision.  If the Veteran chooses to change his representative, he must submit a duly executed VA Form 21-22 or VA Form 21-22a, in favor of an accredited organization or representative.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Generally, when an appellant fails to appear for a scheduled hearing and a request for a postponement has not been received or granted, the hearing request will be considered to have been withdrawn. 38 C.F.R. § 20.702(d). However, a hearing will be rescheduled if good cause is shown and the cause of the failure to appear arose under circumstances that prevented a timely request for a postponement from being submitted. Id.

In this case, the Veteran submitted a VA Form 9 (substantive appeal) in May 2014. On this VA Form 9, the Veteran requested a BVA hearing in Washington, DC. Accordingly, the Veteran's hearing was scheduled for November 2014. Records indicate that the Veteran did not show up for his hearing in Washington, DC.  However, in a June 2015 statement, the Veteran stated that he was aware of his hearing, but that in November 2014 he fell and injured his ribs and was unable to fly to Washington, DC. In a November 2015 letter, the Veteran again explains why he could not to travel to Washington DC, and notes that in November 2014 he had called to cancel and reschedule the hearing, but that the hearing was never rescheduled. 

The Board finds that there is no reason to doubt the Veteran's assertions; therefore, the Veteran has shown good cause for his failure to appear. Id. As good cause has been shown, the claim must be remanded so that the Veteran can be rescheduled for a new hearing.

The Veteran's June 2015 statement indicates that the Veteran requests a hearing, either in person or by video, at the Oakland RO. On the same day, he submitted a change of address form for an address in Oregon.  On remand, the AOJ should determine the appropriate venue. 


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans law judge at the appropriate AOJ. The Veteran should be provided with proper notice of the date, time and location of the hearing, and given the opportunity to appear.



The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

